.   ’




               OFFICE    OF THE AlTORNEYGENERAL          OF TEXAS
                                     AUSTlN




        HOnor~bl* Rolner @arrimll,    Jr.
        Dircator
        Beprrtment o? Pwbllo Safety
        Austin , Texas
                                                  -!?i




                                                         1940, you ark the
                                                         ion of ubethbr ?ihe
        Aote   or, the
        authorire t


                                              on HRe sulultted to Ii8 aA&
                                               dleouaaed In our opiaian
                                                        f Ootobar 9, 1939.
                                                        th, for your ln-

                              plalon WC hrld follorr:
                             or tomyour eixth querCloa, you are
                             the balanoo whioh may r”p*c la the
                           and Qhaatfeur8r License kd,  under
                                                         Publid 9atsty

               ocae is not the ohmaoter of npcoi.altuna ~vtil-
               abke for the UPO oi the Deportmentof Publlo
               Safety generally, by gnd with the approved of
               the Lialtaatlunof P~ytwnta?S&&, but the rider
:




              HolaarGarrison,Jr., Page 2
    Hor:.Trable


         quoted above from Senate Bill 427 requirer
       " th&   I)uohexoese or surplus in the fund be
         devbted to a partloular use by the ComptrOl-
         ler, that is, the exoesa at the end of the
         flroal blennlum in this epealal fund is to
         be pald into the Qeneral Fund for the pur-
         pole of relmburslngthat fund for the item
         of~~:ralariee and other expenaee arywoprlated
         to the Depertment of Publio Safety   out of
         the Generel Fund for the flroal blennlum end-
         ing Augtmt  31, 1941.*
                                       Your6 very truly
                                  ATTORNEY   GENE~:AL    OF    TEXhB


                                  BY
                                              A .'d     Falmhlld
                                                        Aesiat&t




                                 Opinion Committee
                                By B.W.B., Chairman